         Case 1:20-cv-11889-MLW Document 39 Filed 12/16/20 Page 1 of 5
                                                                                                1


                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                            CASE No. 1:20-CV-11889-MLW

Dr. SHIVA AYYADURAI                     )
            Plaintiff,                  )
                                        )
                 v.                     )
                                        )
WILLIAM FRANCIS GALVIN,                 )
MICHELLE K. TASSINARI,                  )
DEBRA O’MALLEY,                         )           JURY DEMANDED
AMY COHEN,                              )
NATIONAL ASSOCIATION OF )
STATE ELECTION DIRECTORS, )
all in their individual capacities, and )
WILLIAM FRANCIS GALVIN,                 )
in his official capacity as Secretary )
of State for Massachusetts,             )
                 Defendants.            )

                  STATUS REPORT RE EVASION OF SERVICE
        AND DILATORY TACTICS BY DEFENDANTS AMY COHEN AND NASED

        Defendant Amy Cohen, who is to be served in her individual capacity and also to be

served as Executive Director for Defendant NASED, has been actively evading service for more

than ten (10) days. Process servers have made repeated trips to NASED headquarters and have

left Defendant Cohen numerous telephone messages. Defendant Cohen has not responded to

messages left on her voicemail and also not to messages left physically at NASED headquarters

requesting an appointment so she may accept service in hand.

        On December 14, 2020, Plaintiff emailed Defendant Cohen and requested her to contact

the process servers who had come by NASED headquarters repeatedly so that service could be

perfected. Plaintiff was then contacted via email by an attorney in Boston, Nolan Mitchell

(BBO# 668145) now at Nelson Mullins Inc., and previously Attorney Adam Hornstine’s




                                                1
         Case 1:20-cv-11889-MLW Document 39 Filed 12/16/20 Page 2 of 5
                                                                                                 2


colleague at Wilmer Hale. Attorney Mitchell wrote that he represented both Defendant Cohen

and Defendant NASED and asked Plaintiff to direct all communications to him henceforth.

        Plaintiff requested an appointment time and date for Attorney Mitchell to accept

service of the summons and complaint for both of his clients.

        Attorney Mitchell then declined to accept service of the summons on behalf of his clients

and claimed he would accept only a waiver of service form and that he and his client would then

discuss how to move forward.

        Plaintiff reiterated via email that as Attorney Mitchell claimed to represent both

Defendant Cohen and Defendant NASED, he should accept service and that he should provide

an appointment to be served. The email chain is attached to this status report.

Plaintiff files this status report to apprise the court of evasive and dilatory tactics being

employed by Defendants Cohen and NASED and their attorney, Nolan Mitchell.

        Respectfully submitted under the pains and penalties of perjury,
                                                        /s/ Dr. Shiva Ayyadurai
                                                        _____________________
                                                        Dr. Shiva Ayyadurai
                Date: December 16, 2020                 Plaintiff, pro se
                                                        701 Concord Ave,
                                                        Cambridge, MA 02138
                                                        Phone: 617-631-6874
                                                        Email: vashiva@vashiva.com

                                     CERTIFICATE OF SERVICE
        Plaintiff certifies that he served this status report upon Defendants Cohen and NASED,
via their attorney, Nolan Mitchell by email (nolan.mitchell@nelsonmullins.com) as they have
yet to apppear in this court, and upon the other defendants via their counsel, Adam Hornstine
Esq., via ECF.

        Respectfully submitted under the pains and penalties of perjury,
                                                        /s/ Dr. Shiva Ayyadurai
                                                        _____________________
                Date: December 16, 2020                 Dr. Shiva Ayyadurai
                                                        Plaintiff, pro se


                                                   2
        Case 1:20-cv-11889-MLW Document 39 Filed 12/16/20 Page 3 of 5
                                                                                 3




                                 NOLAN EMAILS

From: Shiva Ayyadurai <vashiva@vashiva.com>
Date: Tue, Dec 15, 2020 at 9:19 PM
Subject: Re: 11889 Ayyadurai v. Cohen & NASED
To: Nolan Mitchell <nolan.mitchell@nelsonmullins.com>


If you are representing her and NASED, you should accept service. Once again,
kindly tell me the date/time when we can serve you.

Yours sincerely,
Dr. Shiva Ayyadurai

On Tue, Dec 15, 2020 at 9:16 PM Nolan Mitchell
<nolan.mitchell@nelsonmullins.com> wrote:

Dr. Ayyadurai,

Just a point of clarification, but I am not authorized to accept service and did
not offer to do so below. As stated, however, I’m happy to discuss a waiver of
service with my clients if you request one by sending me Waivers of the Service
of Summons for Ms. Cohen and NASED, which is a form available online. See
Fed. R. Civ. 4(b). If my clients agree to waive service, and subject to a
reservation of all jurisdictional defenses, it will obviate any need for in-person
service.

If acceptable to you, please complete and provide the waiver forms and I’ll be in
touch shortly to confirm whether my clients will agree and to discuss the case
more generally.

Thanks, and have a good night.

Nolan



From: Shiva Ayyadurai <vashiva@vashiva.com>
Sent: Tuesday, December 15, 2020 3:22 PM
To: Nolan Mitchell <nolan.mitchell@nelsonmullins.com>
Subject: Re: 11889 Ayyadurai v. Cohen & NASED


                                        3
        Case 1:20-cv-11889-MLW Document 39 Filed 12/16/20 Page 4 of 5
                                                                                 4




Dear Attorney Mitchell:

Kindly provide us a date and time this week. I shall have the Suffolk County
Sheriff serve you the Summons and Complaint for Ms. Cohen and NASED. If you
will not be at your office at Post Office Square, kindly let me know where the
Sheriff should come.

Thank you for accepting service,

Dr. Shiva Ayyadurai



Sent from my iPhone


On Dec 15, 2020, at 12:02 PM, Nolan Mitchell
<nolan.mitchell@nelsonmullins.com> wrote:


Dr. Ayyadurai,

I represent Ms. Cohen and NASED in this litigation. Nice to
meet you via email, and please direct all future
communications to me.

Ms. Cohen forwarded your email below to me. Please send
me a waiver form for the service of summons and I’ll
discuss it with my clients and expect we’ll be able to
resolve any difficulties with service in short order. I’m in a
deposition today, but will get back to you promptly on
service and next steps in the case.

I look forward to working with you on the case. Best,

Nolan



                                      4
         Case 1:20-cv-11889-MLW Document 39 Filed 12/16/20 Page 5 of 5
                                                                               5




NOLAN J. MITCHELL PARTNER
nolan.mitchell@nelsonmullins.com

ONE POST OFFICE SQUARE | 30TH FLOOR
BOSTON, MA 02109
T   617.217.4729   M   617.851.7160   F   617.217.4710



NELSONMULLINS.COM            VCARD VIEW BIO




From: Shiva Ayyadurai <vashiva@vashiva.com>
Sent: Monday, December 14, 2020 9:08 PM
To: acohen@nased.org
Cc: update@samedayprocess.com; Same Day Process
Subject: 11889 Ayyadurai v. Cohen & NASED

Dear Ms. Cohen:

I have named you and NASED as Defendants in my RICO lawsuit. My process
server has come by at your office a few times to serve the Summons and
Complaint; however, he has not been able to make an appointment with you. He
assures me, he has also left numerous voice mails at your number and you have
not returned his calls.

Please call my process server (202) 398-4200 or email him and kindly make an
appointment tomorrow or this week to accept service.

Sincerely,

Dr. Shiva Ayyadurai

m: 617-631-6874




                                               5
